Title: Abigail Adams Smith to Abigail Adams, 7 September 1788
From: Smith, Abigail Adams
To: Adams, Abigail


        
          Jamaica, September 7th, 1788.
          My Dear Mamma:
        
        I received, on Wednesday last, from the hands of Mr. T——, your letter, No. 4, of August 25th. He was so obliging as to call with it himself, in company with Mr. King. * * *
        Mr. George Storer came out last evening to pass Sunday with us, and by him I propose to forward my letter. He is very civil in forwarding letters for me, and is disposed to be sociable; I am glad that he is pleased with his visits to us. There is a satisfaction in renewing our acquaintance with persons to whom we have been formerly known; and particularly so to one who is not disposed to acquire  new friendships, or contract new acquaintances. Unless there are some very apparently attractive traits of character to induce me to cherish the friendship of persons with whom I become acquainted, I do not find much satisfaction from them.
        When we arrived in this country, I found myself in a land of strangers. There were but two or three persons that I had any knowledge of, and not one that I had any friendship for. I was visited in New-York by fifty or sixty ladies; I returned their visits, and here the acquaintance ceases. There are a few families that I have been invited to; some I have visited frequently, but with no one have I, or shall I, ever become intimate. By retiring to the country we have avoided the society of those with whom I might have (by habit) become familiarly acquainted, without finding any thing in them of much value or importance.
        I have been several times to New-York, and have been treated, upon every visit, with as much civility as I had any reason to expect, or wished; but there is no family where I can make a home, and go when inclination would induce, or business necessitate me, with freedom and unreserve; so that I believe I shall pass most of my time at home, to which I find myself daily more and more attached. I have as much society as I wish in our own family, and to me it is more agreeable than any other I could find.
        I cannot but wish that you could make us a visit with my father, but I think your reasons against it are very forcible. I do not at all wonder that my brothers dissuade you from it. Your presence must fill up a great vacancy in their minds.
        Although I wish you to come with my father, to be here in November, yet I see the force of your objections against it. You would not be pleasantly situated in New-York, unless my father were President of Congress; but if you will come and spend a few months with us in the country, and papa go to New-York at such times as he must attend Congress, it would make us very happy. But for you to live at lodgings in New-York would not do at all. You would not be much pleased with the society. They are quite enough dissipated. Public dinners, public days, and private parties, may take up a person’s whole attention, if they attend to them all. The President of Congress gives a dinner one or two or more days every week, to twenty persons, gentlemen and ladies. Mr. Jay, I believe, gives a dinner almost every week: besides the corps diplomatique on Tuesday evenings, Miss Van Berkell and Lady Temple see company; on Thursdays, Mrs. Jay and Mrs. Laforey, the wife of the French Consul, on Fridays; Lady Christiana, the Presidentess; and on Saturdays, Mrs. Secretary ——. Papa knows her, and to be sure, she is a curiosity.
        I begin to doubt whether the States will generally appoint new members to Congress, as their time of continuance will be so short; and I suppose the members who now hold their seats, will be too fond of retaining them as long as they can, to leave their States long unrepresented. A short time will determine the event. I think the present appearances are, that this Congress will continue together until March; or that there will be a dissolution of all government for several months. For these two months past, these wise counsellors have been disputing and debating about the place where the new Government shall meet. The question has been brought on every day for the last month, and is not yet decided. New-York and Philadelphia are the points in contest, and neither party can get strong enough to make a majority in favour of either.
        I am pleased to find that my politics meet with my father’s approbation. I hear from many persons, the place of Vice President, or Chief Justice, assigned to him. Many persons consider the latter as the most respectable situation, and wish my father in it, as better calculated for it than any other man. Mr. Jay has also been mentioned for both, and I suppose every State have assigned every office that is to be created, to persons belonging to themselves; as the people of Philadelphia have already found men within the city, to whom they have assigned every place that is to be at the disposal of the people. There was such a list given out not long since; and so I presume it will be in most of the States.
        Mr. —— is injuring his interests, I am informed, by his conduct towards the Lieutenant G. I wonder how he comes to be so mistaken in his politics, for in general he has discovered some knowledge of the human mind, by the manner in which he enforces himself upon the opinions of the people. I see by the papers that he is now putting himself into the observation of the people, in all parts of the State. To me his motives are obvious; but to appear opposed to him would, in my opinion, be the surest means of establishing his wishes. But to have done with politics.
        There are eccentric characters in all stations. You were not personally acquainted with Mrs. ——, but you knew her by reputation. She returned to New-York in a late ship, with her son, who is married to a daughter of Mr. ——. He is seventeen years of age, and the lady fifteen; but possessed of an income of £500 per year, and a fortune in reversion. He will be entitled to a fortune of £30,000 when he comes of age.
        Mr. B—— came out the other day, and dined with us. What an old fop! I was sorry to hear by him that Volnay had failed in business, since we left England, and that Mrs. O—— was in great distress there.
        Col. Smith had a letter from Mr. Short by the last packet, which mentioned the arrival of Mr. and Mrs. Paradise in Paris.
        Cutting writes volumes of speculation to Col. Smith, upon the politics of Europe, and I fear will speculate with himself until he is ruined for any station in his own country.
        Your affectionate daughter,
        A. Smith.
      